Citation Nr: 0115365	
Decision Date: 06/04/01    Archive Date: 06/13/01

DOCKET NO.  94-37 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for bilateral varicose veins prior to January 12, 
1998.

2.  Entitlement to an effective date earlier than January 12, 
1998 for the award of a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to May 
1946 and from May 1951 to January 1952.

This matter previously came to the Board of Veterans' Appeals 
(Board) from an October 1993 rating decision of the Los 
Angeles California, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to a 
compensable disability evaluation for bilateral varicose 
veins.  By rating decision issued in January 1994, following 
additional evidentiary development, the Los Angeles VARO 
granted an increased rating to 10 percent.

In May 1996, the Board determined that entitlement to an 
increased rating for bilateral varicose veins was not 
warranted.

The veteran thereafter appealed the decision to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (CAVC or Court).  In July 1998, the CAVC vacated the 
Board's May 1996 decision in light of the fact that there 
were intervening amendments made to sections of the VA 
Schedule for Rating Disabilities pertaining to the 
Cardiovascular System including varicose veins (January 12, 
1998).

In February 1999, the Board remanded this case to the Los 
Angeles VARO for additional evidentiary development.

By rating decision issued in June 1999, the Los Angeles VARO 
awarded separate evaluations of 20 percent for each lower 
extremity under the "new" rating criteria pertaining to 
varicose veins.  An effective date of January 12, 1998 was 
assigned for each evaluation.

The veteran, in the interim, filed a claim of entitlement to 
a total rating based on individual unemployability due to 
service-connected disabilities (TDIU).

By rating decision issued in November 1999, following 
additional evidentiary development, the Los Angeles VARO 
granted increased ratings to 40 percent for each of the 
veteran's lower extremities.  Basic eligibility for Chapter 
35 benefits was awarded.  The veteran's TDIU claim was also 
granted.  An effective date of January 12, 1998 was again 
assigned for each benefit.  The veteran timely initiated an 
appeal with respect to the effective dates assigned.

By rating decision issued in January 2000, the Los Angeles 
VARO denied entitlement to effective dates earlier than 
January 12, 1998 for the award of increased evaluations for 
bilateral varicose veins, TDIU and entitlement to chapter 35 
benefits.  In March 2000, the veteran clarified that he was 
expressing dissatisfaction with respect to the effective date 
assigned for his increased rating and TDIU claims only.  He 
was issued a statement of the case with respect to these 
issues in June 2000.  He thereafter filed a timely 
substantive appeal.

The veteran, in the interim, moved to the State of 
Washington.  Consequently, his claims folder was permanently 
transferred to the Seattle, Washington VARO.

In August 2000, the Decision Review Officer (DRO) at the 
Seattle VARO revised the most recent rating decisions on the 
basis of a difference of opinion under the provisions of 
38 C.F.R. § 3.105(b).  First, the DRO found that entitlement 
to an increased rating to 30 percent is warranted under the 
"old" rating criteria.  Although the medical evidence of 
record is inconclusive as to whether or not there was 
above-the-knee involvement, the DRO noted that the varicose 
veins at the ankles and feet approached a severe level.  
Accordingly, a 30 percent evaluation was awarded from June 
25, 1993 to January 11, 1998.  Second, the DRO found that the 
veteran's present disability more closely approximated the 
next higher evaluation.  Therefore, an increased rating to 60 
percent from January 12, 1998 was assigned under the "new" 
rating criteria.

The veteran and his spouse presented testimony at a personal 
hearing held by the undersigned Member of the Board at the 
local VARO in December 2000.  At a 
pre-hearing conference, the veteran indicated that he wished 
to withdraw from appellate status all claims pertaining to 
the entitlement to a higher evaluation than 60 percent for 
varicose veins of the left leg and varicose veins of the 
right leg which are effective from January 12, 1998.  
Accordingly, these claims will no longer be discussed herein.  
See Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 
Vet. App. 554 (1993).

In view of the foregoing, the Board finds that only those 
issues listed on the title page of this decision remain in 
appellate status.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The Board denied entitlement to a compensable disability 
evaluation for varicose veins of the bilateral lower 
extremities in an August 1952 decision.

3.  The veteran filed a formal application for increase on 
June 24, 1993.

4.  Prior to January 12, 1998, the medical evidence is 
unclear as to whether or not there was involvement of the 
superficial veins both above and below the knee of each 
extremity.



5.  Even assuming that there was involvement of the 
superficial veins both above and below the knee of each 
extremity, it is not factually ascertainable from the 
evidence of record that the veteran's service-connected lower 
extremity disorder was more than moderately severe in degree 
prior to January 12, 1998.

6.  The veteran did not file a formal claim of entitlement to 
TDIU until October 4, 1999.

7.  Prior to January 12, 1998, the veteran did not submit any 
communication that could be reasonably inferred as a claim 
for TDIU and he met the schedular criteria for TDIU on that 
date.

8.  Prior to January 12, 1998, the veteran's varicose veins 
were not shown to be unusual, require frequent periods of 
hospitalization or cause unusual interference with work other 
than that contemplated within the schedular standards.  

.


CONCLUSIONS OF LAW

1.  The criteria for assignment of a disability evaluation in 
excess of 30 percent for bilateral varicose veins prior to 
January 12, 1998 are not met.  38 U.S.C.A. § 5110 (West Supp. 
2000); 38 C.F.R. § 3.400 (2000) and §§ 3.321, 4.104, 
Diagnostic Code 7120 & Note (1997).

2.  The criteria for assignment of an effective date earlier 
than January 12, 1998, for the award of a total disability 
rating due to individual unemployability, are not met.  38 
U.S.C.A. § 5110 (West Supp. 2000); 38 C.F.R. §§ 3.1, 3.151, 
3.155, 3.157, 3.400, 4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (CAVC 
or Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In the circumstances of this case, however, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Here, the Board denied 
entitlement to a compensable disability rating for bilateral 
varicose veins in an August 1952 decision.  The 
uncontroverted evidence establishes that the veteran filed 
formal application for a rating increase on June 24, 1993 and 
TDIU on October 4, 1999.  The veteran has been specifically 
apprised of the evidence considered in the rating decisions, 
as well as the statements of the case and supplemental 
statements of the case.  Additionally, the veteran and his 
spouse recently presented testimony at a hearing held by the 
undersigned Member of the Board.  Insofar as neither the 
veteran nor his accredited representative have indicated that 
there is any additional information that may be available or 
necessary to a decision on earlier effective date claims, the 
Board finds that the Department has satisfied the duty to 
assist in the development of this claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-2098 (2000) (to be codified at 38 U.S.C. 
§ 5103A).

i.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2000).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2000).  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 
4.1 and 4.2 (2000).  

The regulations governing the evaluation of diseases of the 
arteries and veins were changed during the course of the 
veteran's appeal.  These changes became effective January 12, 
1998.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply unless Congress provided 
otherwise or permitted the Secretary of the VA to do 
otherwise and the Secretary did so.  Karnas, 1 Vet. App. at 
313 (1991).

In this regard, a recent opinion of the VA Office of General 
Counsel held that when a provision of the VA Rating Schedule 
is amended while a claim for an increased rating under that 
provision is pending, the Board should first determine 
whether the amended regulation is more favorable to the 
claimant.  It may be necessary for the Board to separately 
apply the pre-amendment and post-amendment version of the 
regulation to the facts of the case in order to determine 
which provision is more favorable, unless it is clear from a 
facial comparison of both versions that one version is more 
favorable.  If the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C. § 5110(g), which provides that VA may, 
if warranted by the facts of the claim, award an increased 
rating based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  Accordingly, 
the Board should apply the amended regulation to rate the 
veteran's disability for periods from and after the effective 
date of the amendment.  The Board should apply the prior 
version of the regulation to rate the veteran's disability 
for any period preceding the effective date of the amendment.  
VAOPGCPREC 03-2000 (Apr. 10, 2000).

Here, the veteran has specifically limited his appeal to the 
evaluation of his bilateral varicose veins from June 1993 to 
the date of regulatory change.

The regulation in effect prior to January 12, 1998 provides 
that bilateral varicose veins warranted a noncompensable 
rating when mild or with no symptoms.  A 10 percent rating 
was warranted for moderate bilateral varicose veins with 
varicosities of the superficial veins below the knees, with 
symptoms of pain and cramping on exertion.  A 30 percent 
rating was warranted for moderately severe bilateral varicose 
veins involving superficial veins above and below the knee, 
with varicosities of the long saphenous, ranging in size from 
one to two centimeters in diameter, with symptoms of pain or 
cramping on exertion, without involvement of the deep 
circulation.  A 50 percent rating was warranted for severe 
bilateral varicose veins involving superficial veins above 
and below the knee, with involvement of the long saphenous, 
ranging over 2 centimeters in diameter, marked distortion and 
sacculation, with edema and episodes of ulceration, no 
involvement of deep circulation.  A 60 percent rating was 
warranted for pronounced bilateral varicose veins with the 
findings for the severe condition with secondary involvement 
of the deep circulation, as demonstrated by Trendelenburg's 
and Perthes' tests, with ulceration and pigmentation.  Severe 
varicosities below the knee, with ulceration, scarring or 
discoloration and painful symptoms will be rated as 
moderately severe.  38 C.F.R. § 4.104, DC 7120 & Note (1997).

In conjunction with his claim for increase, the veteran was 
afforded VA examination in December 1993.  On physical 
examination, it was noted that the veteran had been retired 
from work since 1987.  His posture was upright.  He had a 
normal gait.  He was obese.  He was wearing an Ace bandage.  
He could walk on his toes, but he could not stand to walk on 
his heels.  He could also squat all the way and return; 
however, the veteran complained that he loses feeling in both 
of his thighs when he does this; the area of pain of both 
thighs was noted to be anteriomedially.  There was hair 
growth, which was described as fair, on the dorsum of all 
toes and on the dorsum of both feet.  Dorsalis pulse was 
present bilaterally and with fair quality.  The posterior 
tibialis, popliteal, and femoral pulses were present with 
good quality.  Varicose veins over the left ankle and foot 
were present; they were described as being medially over the 
area, 4-inches by 7-inches.  They were also present on both 
ankles and feet, medially.  The right foot and ankle area 
involved was 4-inches by 4-inches with tortuoricity and 
sacculation to 3/8-inch.  There were also varicose veins over 
the left leg; described as being medially an area 7-inches by 
8-inches with diameters to 1/4-inch.  Trendelenburg's and 
Perthes' tests both indicated that the venous valves were 
competent in both lower extremities.  The plantar surfaces of 
both feet were ruborous when dependent.  The diagnoses were 
varicose veins of both ankles, both feet and left leg.  The 
examiner commented that the venous valves of both lower 
extremities were competent.  In addition, it was noted that 
there was vascular insufficiency of both lower extremities.

A March 1994 VA outpatient treatment record reflects that the 
veteran was seen for treatment of vascular disease.  On 
examination, his varicose veins were described as minimal.

After a contemporaneous review of the record, the Board finds 
that the assignment of no more than a 30 percent disability 
evaluation for bilateral varicose vein June 25, 1993 to 
January 11, 1998 was proper.  As noted above, the December 
1993 VA examiner failed to indicate whether or not there was 
above-the-knee superficial vein involvement.  However, even 
assuming that the veteran's bilateral lower extremity 
disorder did involve superficial veins above and below the 
knee, the schedular criteria for assignment of the next 
higher evaluation are not met.  There was no evidence 
whatsoever of saphenous involvement on VA examination in 
December 1993.  Indeed, the examiner noted that 
Trendelenburg's and Perthes' tests both indicated that the 
venous valves were competent in lower extremities.  On 
outpatient treatment in January 1994, it was noted that the 
veteran had a history of varicose veins, following two 
stripping procedures.  On physical examination, there were no 
overt signs of varicose veins and the legs were warm.  
Moreover, his varicose veins were described as minimal on 
outpatient treatment in March 1994.  The veteran was to 
continue with support hose and it was indicated that there 
was no evidence of arterio-vascular disease and no surgical 
treatment of varicose veins would be beneficial at this 
point.  Therefore, the medical evidence of record does not 
support an increase.

In sum, the Board finds that the criteria for assignment of a 
disability evaluation in excess of 30 percent for bilateral 
varicose veins prior to January 12, 1998 are not met.  38 
U.S.C.A. § 5110 (West Supp. 2000); 38 C.F.R. § 3.400 (2000) 
and § 4.104, Diagnostic Code 7120 & Note (1997).

Moreover, application of the extraschedular provisions was 
also not warranted in this case.  38 C.F.R. § 3.321(b) 
(2000).  There was no objective evidence that the veteran's 
bilateral varicose presented such an exceptional or unusual 
disability picture prior to January 12, 1998, with such 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards in effect 
prior to January 12, 1998.  The clinical evidence in 1993 and 
1994 did not reflect unusual or frequent medical treatment 
for the varicose veins and in fact suggested that additional 
surgical treatment would not be beneficial.  The VA physical 
examination report noted that the veteran had retired some 
time ago, but did not suggest that varicose veins were 
implicated or prevented his employment.  Hence, the decision 
by the RO not to refer the case to the Chief Benefits 
Director of VA's Compensation and Pension Service, under the 
above-cited regulation, was supportable.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

ii.  TDIU

With regard to claims for increase or a total disability 
rating based on individual unemployability, VA laws and 
regulations provide that the effective date "shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor," unless 
specifically provided otherwise. 8 U.S.C.A. § 5110(a) (West 
1991).  Section 5110(b)(2) provides otherwise by stating that 
the effective date of an increased rating "shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  Under 38 C.F.R. § 
3.400(o)(1) (2000), except as provided in paragraph (o)(2), 
the effective date is "date of receipt of claim or date 
entitlement arose, whichever is later."  Paragraph (o)(2) 
provides that the effective date is the "[e]arliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if a claim is received within 1 year 
from such date otherwise, date of receipt of claim."  See 
Harper v. Brown, 10 Vet. App. 125 (1997).

In this context, it should be noted that the provisions of 38 
U.S.C.A. § 5110 (West 1991) refer to the date an 
"application" is received.  While the term "application" is 
not defined in the statute, the regulations use the terms 
"claim" and "application" interchangeably and they are 
defined broadly to include "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2000); Servello v. Derwinski, 
3 Vet. App. 196, 198 (1992).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the Department of Veterans Affairs, 
from a claimant or his duly authorized representative may be 
considered an informal claim.  Such claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
1 year from the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2000).

Under some circumstances, the date of outpatient or hospital 
treatment or date of admission to VA or uniformed services 
hospital will be accepted as the date of receipt of an 
informal claim.  38 C.F.R. § 3.157(b)(1) (2000).

The Court has held that 38 U.S.C.A. § 5110(b)(2) specifically 
links any effective date earlier than the date of application 
to: (1) evidence that an increase in disability had occurred; 
AND (2) to the receipt of an application within 1 year after 
that increase in disability.  The application referred to 
must be an application on the basis of which the increased 
rating was awarded, because there would be no reason to 
adjudicate the question of the effective date prior to the 
award of a rating increase, just as there would be no reason 
to assign a disability rating on a disability-compensation 
claim until service connection had been awarded.  38 U.S.C.A. 
§ 5110(b)(2) allows a claimant to be awarded an effective 
date up to 1 year prior to the filing of an application for 
an increase, if an increase to the next disability level is 
ascertainable, and if a claim is received within 1 year 
thereafter.  The VA must review all the evidence of record, 
not just evidence not previously considered, once a claimant 
has submitted a well-grounded claim for an increased 
disability rating.  The Court noted that 38 U.S.C.A. § 
5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only 
where the increase precedes the claim for increase, provided 
also that the claim for increase is received within 1 year 
after the increase.  The Court further stated that the phrase 
"otherwise, the effective date shall be the date of receipt 
of the claim" provides the applicable effective date when a 
factually-ascertainable increase occurred more than 1 year 
prior to receipt of the claim for increase.  Hazan v. Gober, 
10 Vet. App. 511 (1997).

In a pertinent precedent decision, the VA Office of General 
Counsel (hereinafter referred to as "GC") explored the 
legislative history of 38 U.S.C.A. § 5110(b)(2) and noted 
that this provision was added in order to permit retroactive 
payment of increased compensation from the date of the 
increase in disability up to 1 year, when that date is 
ascertainable, and was intended by Congress to provide 
additional disability compensation up to 1 year retroactive 
to the date on which the event establishing entitlement to 
additional benefits occurred, i.e., the date on which the 
increase in disability occurred.  With regard to the 
regulatory history of 38 C.F.R. § 3.400(o)(2), the GC noted 
that this section was added to permit payment of increased 
disability compensation retroactively to the date the 
evidence established the increase in the degree of disability 
had occurred, and that it was intended to be applied in those 
instances where the date of increased disablement could be 
factually ascertained with a degree of certainty, and was not 
intended to cover situations where there was no evidence of 
entitlement to an increased evaluation prior to the date of 
the claim.  The GC concluded that, where a veteran submitted 
a claim alleging an increase in disability within 1 year 
prior to the VA's receipt of the claim and medical evidence 
subsequently substantiated the increase in disability, the 
effective date of the award of increased disability 
compensation was the date as of which it was ascertainable, 
based on all the evidence of record, that the increase 
occurred.  See VAOPGCPREC 12-98 (September 23, 1998).

In this case, the uncontroverted evidence establishes that 
the veteran filed formal application for increase on June 24, 
1993 and TDIU on October 4, 1999.

By rating decision issued in November 1999, the Los Angeles 
VARO granted increased ratings to 40 percent for each of the 
veteran's lower extremities.  The veteran's TDIU claim was 
also granted.  An effective date of January 12, 1998 was 
again assigned for each benefit.

After a contemporaneous review of the record, the Board also 
finds that it was not factually ascertainable that the 
veteran's service-connected bilateral varicose veins rendered 
him totally disabled prior to January 12, 1998.

Historically, the Court has held that the issue of 
entitlement to a total disability rating based on individual 
unemployability is not "inextricably intertwined" with the 
issue of entitlement to an increased schedular evaluation.  
See Parker v. Brown, 7 Vet. App. 116, 118 (1994); Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994).  In Holland v. Brown, 6 
Vet. App. 443, 446-47, the Court explained that the question 
of a total disability rating based on individual 
unemployability is distinct from the question of a higher 
schedular evaluation.  Yet, in Norris v. West, 12 Vet. App. 
413 (1999), motion for full Court decision denied (July 29, 
1999), the Court held that a rating-increase claim may 
include a total rating claim where the veteran meets the 
§ 4.16(a) schedular requirements and the record on appeal 
includes evidence of unemployability based on a service-
connected disability or disabilities.

In this case, a formal application for TDIU was received in 
October 1999.  During the course of his December 2000 
hearing, the veteran conceded that he had not filed a 
previous application for TDIU.

As noted above, the Board finds that the schedular criteria 
for a disability evaluation in excess of 30 percent for 
bilateral varicose veins were not met prior to January 12, 
1998.  Insofar as the veteran's bilateral varicose veins are 
his only 
service-connected disorder, it is manifest that he did not 
meet the section 4.16(a) schedular requirements during that 
time.  Therefore, there was no basis upon which to infer, 
consistent with Norris, a claim for TDIU prior to January 12, 
1998.  It should also be emphasized that there are no other 
medical records within the applicable one-year period prior 
to January 12, 1998 upon which facts can be ascertained with 
respect to his service-connected bilateral varicose.

During the course of the December 2000 personal hearing, the 
veteran's accredited representative argued that VA has failed 
to comply with the Court's 1998 Remand Order as the veteran 
has yet to be afforded a VA examination during the active 
phase of his disability.  He contends that such an 
examination would put an end to the controversy as to the 
nature and extent of the veteran's service-connected disorder 
and also establish entitlement to TDIU prior to January 12, 
1998.  See Hearing Tr. At 8-10 and 15-16.

It is the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state our reasons or bases for 
favoring one opinion over another.  See Winsett v. West, 11 
Vet. App. 420, 424-25 (1998).  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  While a contemporaneous examination with respect to 
the veteran's bilateral varicose veins during the active 
phase would be beneficial in determining the current nature 
and extent of the disability, it is noted that the veteran's 
claims for increase are no longer in appellate status.  As 
such, the Board observes that a remand to the RO would be 
futile insofar as the examining physician would only be able 
to ascertain the current status of the disability.  The 
examiner could not determine the nature and severity of the 
veteran's service-connected bilateral varicose veins prior to 
January 1998 with any degree of medical certainty by 
providing a current examination.  As noted above, there are 
no additional medical records pertaining to the veteran's 
service-connected disorder that were developed between VA 
outpatient treatment in early-1994 and the January 12, 1998 
regulatory change.  Therefore, even were VA to obtain the 
requested additional medical opinion, the doctor's findings 
would amount to nothing more than unsubstantiated conjecture.  
Accordingly, further development and further expending of 
VA's resources is not warranted.

In sum, the Board finds that the criteria for assignment of 
an effective date earlier than January 12, 1998, for the 
award of a total disability rating due to individual 



unemployability, are not met.  38 U.S.C.A. § 5110 (West Supp. 
2000); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 3.321, 3.400 
(2000).


ORDER

The claim of entitlement to a disability evaluation in excess 
of 30 percent for bilateral varicose veins prior to January 
12, 1998 is denied.

The claim of entitlement to an effective date earlier than 
January 12, 1998 for the award of a total rating based on 
individual unemployability due to 
service-connected disabilities is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 


